

    SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) is entered into by and between
Anthony E. Maslowski (“Executive”) and Broadcom Limited, a public company
incorporated under the Singapore Companies Act (together with its subsidiaries
and affiliates, the “Company”), effective as of the eighth day following
Executive’s signature hereto, with reference to the following facts:
 
A.    Executive’s employment with Avago Technologies U.S., Inc., a Delaware
corporation (“Employer”) will end effective upon the Termination Date (as
defined below).


B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Termination Date. Executive acknowledges and agrees that his status as an
employee of Employer shall end effective as of October 14, 2016 (the
“Termination Date”).
2.    Accrued Obligations.
(a)    Non-Qualified Deferred Compensation Plan. Executive’s vested balance
under the Company’s Non-Qualified Deferred Compensation Plan shall be
distributed to Executive in June 2017 at the same time other participant vested
balances are distributed in connection with the termination of such plan.
(b)    Other Vested Benefits. Any other vested benefits accrued by Executive
prior to the Termination Date under employee benefit plans of the Company shall
be paid or provided to Executive in accordance with, and as such obligations
become due under, the terms of the applicable plan.
(c)    No Release Required. The payments and benefits described in this Section
2 will be paid or provided to Executive irrespective of whether Executive
executes or revokes this Agreement.
3.    Separation Payments and Benefits. The Company hereby agrees, subject to
this Agreement becoming effective and irrevocable within thirty (30) days after
being provided to Executive, and subject to Executive’s performance of his
continuing obligations pursuant to this Agreement and the Proprietary
Information and Inventions Agreement previously entered into between Executive
and the Company (the “Proprietary Information Agreement”), to provide Executive
the severance benefits set forth below. Specifically, the Company and Executive
agree as follows:
(a)    Salary and Bonus Severance. Executive shall be entitled to receive an
amount equal to the sum of (i) $325,553, which represents nine (9) months of
Executive’s base salary at the rate in effect immediately prior to the
Termination Date, and (ii) $156,397.50, which represents fifty percent (50%) of
Executive’s target cash bonus for the prior fiscal year, payable in
substantially equal installments in accordance with the Company’s standard
payroll practice, less applicable withholdings and deductions, from the period
commencing on the Termination Date and ending on the nine (9) month anniversary
of the Termination Date, with the first installment to include any amount that
would have been paid had this Agreement been effective and


1
3

--------------------------------------------------------------------------------




irrevocable on the Termination Date. Notwithstanding the foregoing, the
installments provided for in the preceding sentence shall be suspended during
the period of time commencing on March 15, 2017 and ending on the six month and
one day anniversary of the Termination Date, with the first installment to be
received thereafter to be inclusive of any installments not made during such
suspension.
(b)    Healthcare Continuation Coverage. If Executive timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents through the earlier of (i) the six (6)-month
anniversary of the Termination Date or (ii) the date on which Executive and/or
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s) (such shorter period, the “COBRA Period”);
provided, however, that (x) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the COBRA Period to be,
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), or (y) the Company is otherwise unable to
continue to cover Executive under its group health plans without incurring
penalties (including, without limitation, pursuant to the Patient Protection and
Affordable Care Act or Section 2716 of the Public Health Service Act), then, in
either case, an amount equal to each remaining COBRA premium under such plans
shall thereafter be paid to Executive in substantially equal monthly
installments over the COBRA Period (or the remaining portion thereof). Following
the expiration of the COBRA Period, Executive may be eligible to elect to
continue healthcare coverage for up to thirty (30) additional months at
Executive’s expense in accordance with the provisions of COBRA and applicable
state law. Executive acknowledges that he shall be solely responsible for all
matters relating to Executive’s continuation of coverage pursuant to COBRA,
including, without limitation, Executive’s election of such coverage and his
timely payment of premiums.
(c)    Equity Awards. As of the date of this Agreement, Executive holds the
equity-based awards set forth on Exhibit A attached hereto (the “Outstanding
Equity Awards”). In accordance with the terms of the Company’s Policy on
Acceleration of Executive Staff Equity Awards in the Event of Death or Permanent
Disability, the Outstanding Equity Awards identified as Time-Vesting on Exhibit
A shall automatically become vested and, if applicable, exercisable as of the
Termination Date. Each Outstanding Equity Award identified as
Performance-Vesting on Exhibit A shall automatically terminate as of the
Termination Date.
(d)    Taxes. Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other deductions.
To the extent any taxes may be payable by Executive for the benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.
(e)    Sole Separation Benefit. Executive agrees that the payments provided by
this Section 3 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement. Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.


2
3

--------------------------------------------------------------------------------




4.    Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof. Executive further acknowledges that, other
than the Proprietary Information Agreement, this Agreement shall supersede each
agreement entered into between Executive and the Company regarding Executive’s
employment, including, without limitation, that certain Severance Benefit
Agreement between Executive and the Company dated as of January 24, 2014 (the
“Separation Benefit Agreement”), and any other offer letter, employment
agreement, bonus plan or arrangement, severance and/or change in control
agreement, and each such agreement shall be deemed terminated and of no further
effect as of the Termination Date.
5.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C.
§ 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et
seq.; the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq.;
the Fair Labor Standards Act, 29 U.S.C. § 215 et seq.; the Sarbanes-Oxley Act of
2002; the California Labor Code; the employment and civil rights laws of
California; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorneys’ fees.
(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
(i)    Claims for unemployment compensation or any disability insurance benefits
pursuant to the terms of the Company’s plans or applicable state law;


3
3

--------------------------------------------------------------------------------




(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;
(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan, including, the Company’s Non-Qualified Deferred Compensation Plan;
(v)    Claims for indemnification under Executive’s Indemnity Agreement with the
Company, the Company’s Bylaws, California Labor Code Section 2802 or any other
applicable law; and
(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
(i)    Executive has the right to consult with an attorney before signing this
Agreement;
(ii)    Executive has been given at least twenty-one (21) days to consider this
Agreement;
Executive has seven (7) days after signing this Agreement to revoke it, and
Executive will not receive the severance payments and benefits provided by
Section 3 of this Agreement unless and until such seven (7) day period has
expired. If Executive wishes to revoke this Agreement, Executive must deliver
notice of Executive’s revocation in writing, no later than 5:00 p.m. Pacific
Time on the seventh (7th) day following Executive’s execution of this Agreement
to the Debbie Streeter, Vice President of Human Resources. 1320 Ridder Park
Drive AD101, San Jose, CA 95131.
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.


4
3

--------------------------------------------------------------------------------




6.    Non-Disparagement, Whistleblower Protection and Transfer of Company
Property. Executive agrees that:
(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 6(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.
(b)    Whistleblower Protection. For the avoidance of doubt, nothing in this
Agreement will be construed to prohibit Executive from filing a charge with,
reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the EEOC, the
Department of Justice, the Securities and Exchange Commission, Congress, or any
agency Inspector General, or making other disclosures that are protected under
the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that Executive may
not disclose information of the Company that is protected by the attorney-client
privilege, except as otherwise required by law. Executive does not need the
prior authorization of the Company to make any such reports or disclosures, and
Executive is not required to notify the Company that he has made such reports or
disclosures.
(c)    Transfer of Company Property. On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.
7.    Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Santa Clara County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.
8.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.


5
3

--------------------------------------------------------------------------------




9.    Miscellaneous. This Agreement, together with the Proprietary Information
Agreement and the Indemnity Agreement, comprises the entire agreement between
the parties with regard to the subject matter hereof and supersedes, in their
entirety, any other agreements between Executive and the Company with regard to
the subject matter hereof, including, without limitation, the Separation Benefit
Agreement. Executive acknowledges that there are no other agreements, written,
oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements. This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
10.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
11.    Maintaining Confidential Information. Executive reaffirms his obligations
under the Proprietary Information Agreement. Executive acknowledges and agrees
that the payments and other benefits provided in Section 3 above shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Proprietary Information Agreement.
12.    Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful
employment. Executive shall be reimbursed any expenses incurred by Executive in
providing such cooperation in accordance with the Company’s expense
reimbursement policies.
13.    Section 409A. It is the intent of the parties that payments and benefits
under this Agreement comply with, or be exempt from, Section 409A of the Code
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered consistent with such intent. With respect to
expenses eligible for reimbursement under the terms of this Agreement: (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year; and (ii)
any reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Section
409A of the Code. In addition, Executive’s right to reimbursement (or in-kind
benefits) cannot be liquidated or exchanged for any other benefit or payment.
Notwithstanding anything contained herein to the contrary, to the extent
required to avoid accelerated taxation or tax penalties under Section 409A of
the Code, Executive shall not be considered to have terminated employment for
purposes of this Agreement and no payments shall be due to Executive under this
Agreement that are payable upon Executive’s termination of employment until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. In addition, for
purposes of this Agreement, each amount to be paid or benefit to be provided to
Executive pursuant to this Agreement shall be construed as a separate identified


6
3

--------------------------------------------------------------------------------




payment for purposes of Section 409A of the Code and any payments described
herein that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything contained herein to
the contrary, if Executive is a “specified employee,” as defined in Section 409A
of the Code, as of the date of Executive’s separation from service, then to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive’s separation from service, such payment shall, to the extent
necessary to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, be delayed until the earlier to occur of (A) the first day of the
seventh month following Executive’s separation from service or (B) the date of
Executive’s death (such earlier date, the “Delay Date”). Any amount delayed
pursuant to the preceding sentence shall be paid in a lump-sum, without
interest, on or promptly following the Delay Date, and any payments thereafter
remaining due shall be paid pursuant to the schedule otherwise required by this
Agreement.


(Signature page(s) follow)



IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.






DATED: October 14, 2016
/s/ Anthony E. Maslowski            
Anthony E. Maslowski




BROADCOM LIMITED
DATED: October 14, 2016




By:     /s/ Hock E. Tan                
Name: Hock E. Tan
Title: President and Chief Executive Officer
    





EXHIBIT A


Outstanding Equity Awards


Grant Date
Type
Exercise Price
Shares Granted
Shares Vested
Shares Unvested
Time- or Performance-Based Vesting
Shares Accelerated
3/12/2013
RSU
$0.00
20,000
15,000
5,000
Time
5,000
3/12/2013
Option
$35.45
60,000
45,000
15,000
Time
15,000
9/11/2013
RSU
$0.00
30,000
22,500
7,500
Time
7,500
9/11/2013
Option
$39.25
90,000
67,500
22,500
Time
22,500
3/11/2014
RSU
$0.00
16,667
8,334
8,333
Time
8,333
3/11/2014
Option
$62.02
50,000
25,000
25,000
Time
25,000
12/9/2014
RSU
$0.00
3,000
750
2,250
Time
2,250
3/15/2015
RSU
$0.00
15,000
3,750
11,250
Time
11,250
3/15/2015
RSU
$0.00
15,000
3,750
11,250
Time
11,250
12/15/2015
RSU
$0.00
3,000
0
3,000
Time
3,000
3/15/2016
PRSU
$0.00
13,000
0
13,000
Performance
0
3/15/2016
RSU
$0.00
13,000
0
13,000
Time
13,000





7
3